Citation Nr: 1518046	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  09-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left hip, thigh, or gluteal muscle disability (left lower extremity disability), as secondary to the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Portland, Oregon.  

In a March 2013 decision, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In February 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision, and remanded the matter for action consistent with the terms of the JMR.  

In September 2014, the Board remanded this matter to the AOJ for additional development, consistent with the terms of the JMR.  That development completed it has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's current left lower extremity disability, other than his service-connected left knee disability, was not caused or aggravated by his service-connected left knee disability.  

2.  Arthritis of the left hip did not manifest within one year of separation from active service.  

3.  A left lower extremity disability, other than the Veteran's service-connected left knee disability, did not have onset during and was not directly caused by his active service.  





CONCLUSION OF LAW

The criteria for service connection for a left lower extremity disability, other than the already established service-connected left knee disability, have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran contends that he has left thigh, gluteal muscle, and/or hip disability as a result of an April 2007 injury he sustained due to his service-connected left knee disability.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

"Aggravation" of a nonservice-connected condition by a service-connected condition means a permanent worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

Service connection was established for patellofemoral pain syndrome, left knee in a June 1996 rating decision, effective in January 1996.  In April 2007, the AOJ received the Veteran's claim for a left hip condition due to his left knee.  

In his April 2007 informal claim, the Veteran requested service connection, in pertinent part, for left hip condition due to left knee.  In his December 2007 notice of disagreement, the Veteran expressed disagreement with his claim for a left thigh and gluteal muscle condition secondary to left knee.  In a March 2011 VA Form 9, the Veteran reported, in pertinent part, that painful motion of the left knee was not considered and has affected his left hip.  

An April 2007 VA urgent care/ER discharge instruction documents the Veteran's report that he was using a trencher on Tuesday and his left knee went out, causing the trencher to jeer up and hit him in his upper thigh, causing him to have excruciating pain for about five to 10 minutes, which he described as "like there was nerve damage."  He reported that the pain increased in his upper thigh when he kneeled or stepped up.  He described the condition as "[i]t feels like the muscles are atrophied or something."  At the time, the assessment was left thigh contusion and superficial nerve dysesthesias that should gradually improve.  

VA afforded the Veteran a relevant examination in July 2007.  The examiner diagnosed the Veteran, in pertinent part, with myofascial strain of the left thigh and gluteal muscles, as well as radiographic left hip degenerative joint disease.  The examiner provided an opinion that it was impossible to determine origin and etiology or relationship of the diagnosed left lower extremity disability without resorting to mere speculation.  As that opinion lacked sufficient supporting rationale it is not probative.  

A December 2007 VA outpatient treatment record noted the Veteran's assessment of left hip strain.  

Following a February 2011 VA examination, the VA examiner diagnosed left hip arthritis.  The February 2011 VA examiner concluded as follows:

The veteran clearly has left hip degenerative changes with pain in the hip joint and loss of [range of motion].  This is not 'myofascial strain, left thigh and gluteal muscles' and I cannot determine service connection for this condition.  Any fall may result in increased hip pain in a patient with arthritis but not likely 'permanently aggravate' the condition.  This cannot be determined without resorting to mere speculation.  

The VA examiner further explained as follows:  

I do not recognize a medical correlation between a report of a pulled muscle and the Veteran's current hip arthritis.  [The Veteran] may well have arthritis as a post-traumatic injury to the left hip but the mechanism of injury from the pulled thigh muscle would not likely result in the development of an arthritic hip joint.  

In this case, the February 2011 VA examiner provided sufficient rationale for the conclusions rendered; however, the VA examiner did not address whether the event that occurred in April 2007, with the trencher, caused or aggravated the Veteran's currently shown left hip arthritis, and therefore is not probative of that theory of causation or aggravation.  

In September 2011, the Board remanded this issue to provide the Veteran with an examination and obtain a medical opinion.  The Board directed, in pertinent part, as follows:  

The examiner must express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left hip arthritis was either caused or chronically aggravated by his service-connected left knee disability in April 2007.  For the purpose of this opinion, the examiner is to assume that the Veteran's service-connected left knee disability caused his left knee to go out and caused the trencher he was using 'to jeer up and hit him in his upper thigh.

Of record and associated with CAPRI records annotated as between August 1998 and October 2012, in "Virtual VA", is the report of a VA examination with an entry date in December 2011, and signed in December 2011, but a date of note in August 2011.  In that report, the examiner provided the following opinion:  

With currently available information his left hip arthritis is less likely than not caused or aggrevated (sic) by his SC left knee disability, or by trencher hit him on thigh in Apr 2007.  He already had established DJD of left hip 7/2007, less likely than not secondary to an injury April 2007, and more likely than not secondary to degenerative changes established before April 2007.

In a July 2012 Remand, the Board stated that the December 2011 opinion was inadequate.  The Board explained that while the opinion included an aggravation statement, the rationale did not address aggravation at all.  The Board therefore remanded the case for another opinion.  In doing so, the Board stated that a specific rationale regarding aggravation must be provided.  

As a result, the claims file was sent to the December 2011 VA examiner to provide an adequate opinion.  That examiner provided the following opinion in August 2012:  

With currently available information, veteran's Apr 2007 injury less likely than not aggrevated (sic) left hip DJD beyond natural progression.  No joint trauma in April 2007 was identified.  His diagnosis was "Left Thigh Contusion and superficial nerve dysesthesias" Left hip arthritis more likely than not preceded his injury April 2007  

The Board relied on this examination in its now vacated March 2013 decision and in the February 2014 JMR, the Parties agreed that the examination was inadequate, nothwithstanding the development cited above. 

First, the Parties found the examination inadequate because the examiner's rationale for a conclusion that the service-connected left knee disability did not aggravate the current left lower extremity disability was merely that there was no joint trauma.  Second, the examiner did not provide a "specific rationale" as directed by the Board in its July 2012 Remand order.  

The Parties also agreed that, on remand, the Board must consider a theory of causation raised by the record independent of the April 2007 injury.  In this regard, the Parties pointed out that a December 2007 VA treatment record stated that when the Veteran's left knee gives out, "his antalgic gait sets up a cascade of muscular problems resulting in pain in the left high and hip as well as the low back.  A December 2006 VA treatment record documents the Veteran's report that his left knee was causing cramps in his hip/leg/back.  

In September 2014, the Board remanded the matter for another examination and opinion.  In that Remand, the Board first asked the examiner to identify any left lower extremity chronic disorder in addition to left hip arthritis.  

The examination and opinion was provided in November 2014.  As to other diagnosed disorders of the Veteran's left lower extremities, the examiner, who was a different examiner than the one that authored the two then most recent opinions, diagnosed degenerative joint disease of left knee with onset in the early 1990's per the Veteran's report.  She indicated that the Veteran has degenerative joint disease of the left hip with per the Veteran, with onset in 2007 and documented the Veteran's report that his left knee gave out and then his left hip began to hurt.  The examiner documented that the Veteran had a diagnosed acute left quadriceps contusion in 2007, but no chronic condition, and had an acute contusion of the left lateral femoral cutaneous nerve, but no chronic condition.  The Veteran reported that he had onset of decreased sensation of the left thigh in the last couple of years, approximately 2011-12.  

Examination revealed that all nerves of both lower extremities were normal and that electromyography (EMG) studies were normal for both lower extremities.  

Next, the examiner addressed the Board's Remand question of whether it is at least as likely as not that any identified left lower extremity chronic disorder, including left hip arthritis was caused by his left knee disability - either by the April 2007 injury or otherwise.  The examiner stated that this was less likely than not.  She provided the following explanation:  

Radiographic evidence of degenerative joint disease of the left hip was documented 3 months following the April 2007 referenced event.  It is not possible that degenerative joint disease of the left hip developed within 3 months of the reported event.  This serves to document the onset of L hip degenerative joint disease prior to April 2007.  No alternative nexus is identified between the L knee condition and the L hip degenerative joint disease.  The history of bull riding, injuries of sufficient force to result in multi-level vertebral compression fractures, and occupational history involving heavy physical exertion is the likely source of the hip degenerative joint disease.

Also responded to by the examiner was the Board's Remand directive that she address the significance, as to her opinion, of December 2007 VA treatment notes that when the Veteran's left knee gives out, "his antalgic gait sets up a cascade of muscular problems resulting in pain in the left thigh and hip as well as the low back;" and a December 2006 outpatient treatment record, in which the Veteran reported that his "left knee is causing cramps in hip/other leg/back pain."  She also responded to the Board's directive that she provide a medical opinion as to whether it is at least as likely as not that his left hip arthritis, or any other identified lower extremity chronic disorder was aggravated, i.e., chronically worsened, by his service-connected left knee disability.  

She provided the following discussion:  

It is less likely as not that the Veteran's left hip arthritis or any other identified lower extremity chronic disorder was aggravated, i.e. chronically worsened, by the April 2007 injury or otherwise aggravated, i.e. chronically worsened, by the Veteran's service-connected left knee disability.  

The Veteran statements are subjective and do not provide any basis in medical fact to support an assertion that his L knee condition is responsible for cramps in hip/other leg/back pain, or that the L knee condition caused or chronically aggravated the L hip degenerative joint disease.  L hip degenerative joint disease and multi-level compression fractures of the back themselves would result in an antalgic gait and back pain.  Even if one accepts the premise that "his antalgic gait sets up a cascade of muscular problems resulting in pain in the left thigh and hip as well as the low back;" there is no basis in fact identified to support an asserting that "a cascade of muscular problems" would result in aggravating the course of degenerative bony arthritis of the spine and hip disease.  

The examiner also pointed to the last paragraph quoted above to support her conclusion that the Veteran's left knee disability did not aggravate a left lower extremity condition.  

The Board finds this opinion both adequate and highly probative.  The examiner reviewed the claims file, examined the Veteran, and interviewed the Veteran.  Her reasoning to support her conclusions is logical and sufficiently extensive.  In particular, she provided a sound medical basis for the conclusion that his left knee disability, necessarily including the fall in 2007, did not cause any other left lower extremity condition.  Her explanation regarding the antalgic gait cause and effect is also compelling as she explained that the gait problems are due to the hip problem, not the other way around and that there is no basis for finding that his muscular problems aggravated his arthritis.  

Also compelling is her explanation that the attribution of the muscle cramps to the knee disability is a subjective attribution.  The Board is aware that a medical professional entered the 2007 note, however, that note was based on the Veteran's attribution of his cramps to his knee.  The Board finds the 2014 examiner's opinion more probative as it was in direct response to the question rather than a note made in the course of treatment without any verification of the cause of the cramps.  

The Board has not ignored the July 2012 private DBQ examination report, submitted by the Veteran.  The private examiner marked "yes" the Veteran now has or has ever had a hip and/or thigh condition.  Although a current diagnosis of a hip/thigh condition was not listed, it was documented that "yes" the veteran has ankylosis of either hip joint with notation of "x-rays indicate moderate DJD (degenerative joint disease) left hip."  Medical history listed "initial injury, left knee 1979 [and] hip pain progressively worsened over past 10 years."  

Although the private examiner marked "yes" the Veteran has a history of service-related injuries, no opinion was rendered regarding a link between the current left lower extremity disability and the service-connected left knee disability.  The opinion is therefore of very little probative value as to the central issue in this case, the effect, if any, of his service-connected left knee disability on another nonservice-connected condition.  

The Veteran's opinion that he has a left lower extremity condition caused or aggravated by his service-connected left knee disability is not competent evidence.  Whether there is such a relationship is not a simple question and is not a question that can be answered by observation with one's five senses.  The Board accepts that the Veteran had symptoms from an acute injury in his fall but whether his chronic condition of the left lower extremity - left hip arthritis - was caused by that fall or by a gait abnormality, and what such gait abnormality itself may have been due to are complicated issues.  This is clear from the medical opinions provided.   Medical expertise is therefore needed to competently address these complex question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran has not demonstrated that he has such expertise.  As such, his nexus opinion is not competent evidence.  

The Board finds the most recent examination to be the most probative evidence of record as to whether the Veteran's service-connected left knee condition has caused or aggravated any condition

The Board further finds the evidence of record does not show the Veteran's arthritis of the left hip manifested to a compensable degree within one year of separation from service nor did the Veteran have symptoms of arthritis of the left hip continuously since separation from service.  The first post-service assessment of arthritis of the left hip was documented in the July 2007 VA examination report based on the x-ray findings of the left hip, which is multiple years after separation from service.  Moreover, as noted above, the Veteran does not assert that such symptomatology has been continuous since separation from service, but rather since the specified event that occurred in April 2007.  As a result, service connection for his left hip arthritis is not warranted on a presumptive basis for chronic diseases.  

Finally, there is no indication that his left hip arthritis or any other left lower extremity disability, other that his service-connected left knee disability, had onset during active service or was directly caused by his active service and the Veteran does not so contend.  
 
For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for left lower extremity disability, as secondary to the service-connected left knee disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  The Board provided an adequate examination in this case as detailed in the Service Connection section of this document.  Similarly, there has now been compliance with the Board's various Remand directives.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for left hip, thigh, or gluteal muscle disability (left lower extremity disability), as secondary to the service-connected left knee disability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


